16-1483
    Liu v. Sessions
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A205 239 141
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    5th day of June, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DENNY CHIN,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    ZHI LIU,
                      Petitioner,

                      v.                                             16-1483
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Gary J. Yerman, New York, NY.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Holly M.
                                         Smith, Senior Litigation Counsel;
                                         Aric A. Anderson, Trial Attorney,
                                         Office of Immigration Litigation,
                                         United States Department of Justice,
                                         Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Zhi Liu, a native and citizen of the People’s

Republic of China, seeks review of an April 29, 2016, decision

of the BIA affirming a November 4, 2014, decision of an

Immigration Judge (“IJ”) denying Liu’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).   In re Zhi Liu, No. A205 239 141 (B.I.A. Apr.

29, 2016), aff’g No. A205 239 141 (Immig. Ct. N.Y. City Nov.

4, 2014).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and BIA’s decisions.   See Y.C. v. Holder, 741 F.3d 325,

332 (2d Cir. 2013).   We review the agency’s legal conclusions

de novo and its factual findings for substantial evidence.   Id.

Liu has two claims for relief, one based on his pro-democracy

activities in the United States and the other based on a 2007

beating by local officials in China.   The claims are addressed

in turn.


                                2
  I.     Political Activities in the United States

       To demonstrate a well-founded fear of persecution based on

his political activities in the United States, Liu must

establish that his fear of persecution is objectively

reasonable.     Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

Cir. 2004).    This objective component can be satisfied either

by establishing “a reasonable possibility [that] he . . . would

be singled out individually for persecution” or by establishing

“a pattern or practice . . . of persecution of a group of persons

similarly situated to the applicant on account of . . . political

opinion.”     8 C.F.R. § 1208.13(b)(2)(iii); Y.C., 741 F.3d at

332.    The awareness of the Chinese government is, thus, key to

Liu’s asylum claim.     See Hongsheng Leng v. Mukasey, 528 F.3d

135, 143 (2d Cir. 2008) (“[T]o establish a well-founded fear

of persecution in the absence of any evidence of past

persecution, an alien must make some showing that authorities

in his country of nationality are either aware of his activities

or likely to become aware of his activities.”).      Accordingly,

at a minimum, Liu was required to present credible testimony

that the Chinese government was aware or likely to become aware

of his political activities.


                                 3
    The agency reasonably concluded that Liu could not meet his

burden of proof because he did not provide reasonably available

evidence corroborating his claim.   First, in light of various

inconsistencies between Liu’s testimony and his other evidence,

the agency did not err in requiring corroborating evidence.   In

particular, Liu failed to amend his asylum application to

reflect alleged subsequent encounters between the police and

his family in China regarding Liu’s political activity in the

United States, despite supplementing his application in other

ways.   In addition, Liu testified that he did not tell anyone

in the Chinese Freedom and Democracy Party (“CFDP”) about his

suspicion that there was a Chinese government spy within the

organization, but the CFDP chairman testified that he and Liu

discussed those concerns.   Liu also gave conflicting reasons

for his first trip to the United States.

    The agency thus reasonably concluded that corroborating

evidence was required to support Liu’s claim. See 8 U.S.C. §

1158(b)(1)(B)(ii).    But, critically, Liu did not provide

statements from his cousin or his ex-wife regarding their

alleged encounters with the Chinese police.        While Liu’s

explanations that his cousin was afraid of retaliation and that

he is estranged from his ex-wife are plausible, they do not
                               4
compel a finding that their statements were unavailable.         See

8 U.S.C. § 1252(b)(4).

    Liu also testified that the Chinese authorities were likely

aware of his activism because his articles and photographs of

his attendance at CFDP protests were online.         The agency did

not err in finding this evidence insufficient to show official

awareness.    See Y.C., 741 F.3d at 333-34, 336-37.        The agency

also reasonably determined that Liu did not demonstrate a

“pattern or practice” of persecution of similarly situated

pro-democracy activists.        Id. at 334-35.

    For    the   foregoing      reasons,   the   agency   reasonably

determined   that   Liu   did    not   demonstrate   an   objectively

reasonable fear of persecution.        This finding is dispositive

of asylum, withholding of removal, and CAT relief to the extent

the claims are based on Liu’s activities in the United States.

Id. at 335; Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

 II.     2007 Beating

    To the extent Liu argues that he is eligible for asylum,

withholding of removal, and CAT relief based on his 2007

beating, we find no error in the agency’s conclusion that he

is not.
                                   5
      To be eligible for asylum and withholding of removal on this

basis, Liu must show that the beating was on account of a

protected ground.     8 U.S.C. §§ 1101(a)(42), 1231(b)(3)(A).         He

did not.     He testified that, in 2007, city administration

officials beat him outside his store for refusing to pay

extortion    money   and   that   all   vendors    were   targeted   for

extortion.    This does not show that a protected ground was a

central reason for the extortion or beating.              See 8 U.S.C.

§ 1158(b)(1)(B)(i); Matter of C-T-L, 25 I. & N. Dec. 341, 346-50

(B.I.A. 2010) (holding that the “one central reason” standard

also applies to withholding of removal).          Liu argued to the BIA

that he was targeted because of his family ties or imputed

political opinion, but the BIA properly rejected this argument

because Liu did not present testimony or evidence to support

it.

      The agency also reasonably concluded that Liu did not meet

his burden for CAT relief.        To obtain CAT relief, an applicant

must establish that he would more likely than not be tortured

in the future.   Ramsameachire, 357 F.3d at 184-85; see 8 C.F.R.

§ 1208.16(c)(2), (3).      “Torture is an extreme form of cruel and

inhuman treatment and does not include lesser forms of cruel,

inhuman or degrading treatment or punishment . . . .”          8 C.F.R.
                                    6
§ 1208.18(a)(2).   As discussed above, Liu’s failure to show an

objectively reasonable fear of harm stemming from his political

activities in the United States is dispositive of that ground

for CAT relief.    Moreover, although Liu testified to a 2007

beating, he provided no evidence of a likelihood of being

subject   to   future   harm   on   that   basis.   See   8   C.F.R.

§ 1208.16(c)(2),(3).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                    7